 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedBrotherhood'of Carpenters and Joiners ofAmerica,Local No. 639, AFL-CIO;Summit, Medi-na & Portage Counties District Council of Carpen-tersandAmerican Modulars Corporation, a whollyowned subsidiary of United States SteelCorp. Case8-CP-114September17, 1973-DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn April 10, 1973, Administrative Law Judge JohnF. Funke issued the attached Decision in this pro-ceeding. Thereafter, the Respondents filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents,United Brotherhood ofCarpenters and Joiners of America,Local No. 639,AFL-CIO,and Summit,Medina&Portage CountiesDistrictCouncil of Carpenters, Akron,Ohio, theirofficers,representatives,and agents,shall take the ac-tion set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJOHN F. FuNnE, Administrative Law Judge: This proceed-ing was brought before the National Labor Relations Boardupon:1.A charge filed November 9, 1972, by American Modu-larsCorporation, a wholly owned subsidiary of UnitedStates SteelCorp., herein American, against United Broth-erhood of Carpenters and Joiners of America Local 639,AFL-CIO, herein the Carpenters, and Summit,Medina &Portage Counties District Council, herein the District Coun-cil,collectively as the Respondents, alleging Respondentsviolated Section 8(b)(7)(C) of the Act.2.A complaint issued by the General Counsel on De-cember 29, 1972, alleging Respondents violated Section8(b)(7)(C) of the Act.3.An answer filed by Respondents on January 3, 1973,denying the commission of any unfair labor practices.4.A hearing held before me at Akron, Ohio, on February1, 1973.5.Briefs received from the General Counsel and theCharging Party on March 19, 1973,Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following:Findings ,1.THEBUSINESSOF AMERICANAmerican, a wholly owned subsidiary of United StatesSteel Corp., has its principal place of business at Dayton,Ohio, where it is engaged in building construction. At alltimes material herein, it was engaged in the erection ofsingle-family residences at a site known as Sherwood Acresat Stow, Ohio. The value of said project is estimated atapproximately $8 million, and during calendar 1972 Ameri-can received materials valued in excess of $50,000 fromplaces outside the State of Ohio.American is engaged in commerce within the meaning ofthe Act.II.THELABOR ORGANIZATION INVOLVEDRespondentsare labororganizations within the meaningof the Act.III.THEUNFAIR LABOR PRACTICESA. The Objective of the RespondentsIn the course of its construction of the Sherwood Acresproject American subcontracted the rough carpentry workto David Sondles, an individual doing business as DavidSondles Construction Co., herein Sondles Construction, inApril 1972.' David Sondles described this work as:To erect the rough shell of their four (types) modelhomes which consist of putting the decks on, the out-side walls, inside partitions, trusses and sheet them in.Sondles Construction finished 19 homes in 1972 at approxi-mately $1,000 per home and estimated it would complete 60in 1973.2 The work was performed pursuant to an oral con-tractwith American. Construction work had started inMay.Charles E. Stump, vice president and area manager forAmerican, testified that Sherwood Acres was his responsi-bility and he engaged Sondles Construction. On August 28,he received a visit from James F. Bailey, secretary treasurerof the District Council. Bailey introduced himself and toldStump he was acquainted with David Sondles and told himhe was going to see David the next day about joining theCarpenters. He spoke to Stump about the advantages ofunion labor, including the availability of manpower at the1Unless otherwise noted,all dates referto 1972.2 On the basis of thisprojection,I find that Sondles Construction is en-gaged in commerce within the meaning ofthe Act.206 NLRB No. 13 UNITEDBROTHERHOOD OF CARPENTERS,LOCAL 639unionhall.Bailey suggested that Sondles complete 30homes and then join the Carpenters to which Stump repliedthat Bailey, should see Sondles. Bailey then left.Stump then testified that on September 7 a Mr. Jack Scottvisited his office and identifiedhimself as a business repre-sentative of the Carpenters.With him was a Mr. Buzzellidescribed by Stump asbusinessagent for the Sheet MetalWorkers. Stump told Scott that Sondles had the contract forrough carpentry and that the bids he had received fromunion contractors were almost double Sondles' bid.Stump and Scott hada general discussionof the subcon-tractors on the job and, when Stump told Scott that Baileyhad been outconcerning Sondles,Scott said he would seeBailey. Stump had no more visits from either Bailey orScott.Scott's testimony is substantiallythe same asto this con-versation in that the discussion centered on who were unionand who were nonunion contractors.Buzzelli,according toScott, told Stump, "If we can get these people, get Unionpeople on the job, or get these people into the Union to dothe job that we would have to advertise it as such." " Thisstatementmakes no senseunless the word "can't"is substi-tuted for "can" which accords with my recollection. In anyevent therewas no mistakingthatBuzzelli meantthe unionswould advertise if the contractors did not go union or hireunion employees 319fits of union organization. I reject this testimony on theground that it was never clearly established that the manwho called himself "Jack Scott" was an authorized repre-sentative of either of Respondents, although he did leaveBailey's card with Sondles and told Sondlesto seeBailey.On cross-examination, Sondles was led into tentativelyidentifying the man as Frank Mazarik,an assistant businessagent of the Carpenters, but I am no accepting this tentativedesignation.Ronald Sondles testified that he was a brother of DavidSondles and was employed by David at Sherwood Acres asa carpenter. On or about September 12, he was working ona ladder when two men who later identifiedthemselves asBailey and Scott approached him. Bailey mistook him forDavid Sondles and, when Ronald identifiedhimself,Baileytold him he represented the Carpenters and was out thereto make sure the employees got hospitalization and retire-ment benefits.Ronald told him he had his own hospitaliza-tion. Bailey then told him that he wanted to see Davidbecause he did not want to make it rough on him and Scotttold him he could get into the Carpenters for $100. Scottalso told him they did not care what they did in the countrybut that they could not let him build on that lot.B. The PicketingBailey testified in greater detail to his conversation withStump testified that two pickets were first seen by him onStump on August 28. Condensing it, there was a generalSeptember 15 at the parking lot of the project .6 They pa-discussionof building conditions and contracts in the areatrolled that day and carried a sign bearing the legend (G.C.and specifically of the fact that Sondleswas nonunion. ItExh. 3):was developed that new and lower rates of union carpentershad been imposed in some areas of Ohio and Bailey ob-tained the information that Sondles was probably payinghis carpenters about $7 per hour in contrast to $9.29 plusbenefits for union carpenters.4 Bailey suggested that Ameri-can might get a union contractor who could perform forAmerican at a slightly higher rate .5 The conversationreached the point where Bailey stated he was going to seeDavid Sondles whom Bailey said he "knew as a kid," andwith whom he might be able to "do business." " That wasBailey's last conversation with Stump. He never did seeDavid Sondles.Bailey did admit that in this conversation he may havetold Stump he would advertise the fact that the carpentersat Sherwood were receiving less than union wages. He de-nied using the word "picketing" in this conversation. Inview of the subsequent conduct, the importance of this dis-tinction is lost upon me.David Sondles testified that he had a contract with Amer-ican and that under it he was to do the rough carpentry on60 homes in 1973. He never had any conversation witheither Bailey or Jack Scott. He did testify to two conversa-tions with a man who identified himself as "Jack Scott" andwho discussed organizing Sondles' employees and the bene-PICKETDoingWork Under the Jurisdiction ofSummit-Portage-MedinaDistrictCouncil of CarpentersDoes Not Employ Workmen Under TheTerms Of A CollectiveBargainingAgreement WithSummit-Portage-MedinaDistrictCouncil of CarpentersThat part of the legend which referred to the District Coun-cil had been inserted in pencil in, the part prepared for suchinsertion.The pickets, according to Stump, continued topicket at the lot during the month of September.On September 20, Stump posted a sign at the roadmarked "Sondles' Entrance" (G.C. Exh. 4) which read:3Other nonunion contractors mentioned as working at Sherwood Acreswere McQuilken Roofing&Siding, Allsides, and Beck.4Sondles testified he was paying $4 to $7 per hour.S On cross-examination,Bailey admittedthathis purpose in going to thejobsite was to have Sondles Construction recognize the Respondents or to get6G.C. Exh.2 was received as a sketch of the Sherwood Acres area m-a union contractor to perform the work.volved. 20RESERVEDTHIS ENTRANCEIS RESERVEDFOR THE EXCLUSIVE USE OFDECISIONSOF NATIONAL LABOR RELATIONS BOARDSondles Const. Co.and its employeesNo other company may usethis entrance! American Modular Corp.'On the same day, Stump placed at neutral entrances I and2 signs stating that those entrances were reserved for theneutral contractors named thereon. (G.C. Exh. 5.)The pickets continued picketing both neutral entrancesand the parking lot until October 11 when they moved tothe Sondles' entrance. On December 18 a picket picketedbetween theneutral gates areas,but this was ended by a callfrom Bailey. On December 28, the picketing ended.C. ConclusionsThe sole issue presented is whetheranobject of the pick-eting was to force Sondles' employees to join the Respon-dent labor organizations or to force Sondles Constructionto recognize and bargain with said labor organizations.8Minimal evidence is required to establish an unlawful objec-tive under Section 8(b)(7)(C) and minimal evidence hasbeenpresented. I find that the Respondents violated Section8(b)(7)(C) on the following testimony:1.Stump's credited testimony that at his first meetingBailey told him he was going to see David Sondles the nextday about joining the -Union; that Bailey spoke to himabout the advantages of employing union labor and thatSondles Construction might complete 30 homes and thenjoin the Carpenters.2.Buzzelli's statement'(incorrectly set forth in the re-cord) made in the presence of Scott and unless they couldget union people on the job they would have to advertise.3.Bailey's admission on cross-examination that his pur-pose in going to the jobsite was to have Sondles Construc-tion recognize the Respondents or to have a unioncontractor do the work.4.The offer made by Scott to Ronald Sondles at thejobsite to permit them to join Respondents for a initiationfee of $100; his further discussion of union benefits withRonald Sondles; Scott's statement that they could not per-mit Sondlesto build on that lot.I do not agree with the General Counsel that the languageon the picket sign that "Does Not Employ Workmen Underthe Terms of A CollectiveBargainingAgreement WithSummit-Portage-Medina District Council of Carpenters" isevidence of an unlawful purpose. The language used comeswith the express exemption contained in the proviso clause7 The printing varied in size and type.8 It is only required that one of the objectives of the picketing be to forcean employer to recognize or bargain with a labororganization.Local 345,Retail StoreEmployeesUnion,RetailClerksInternational Assn.,AFL-CIO(Gem ofSyracuse, Inc.),145 NLRB 1168, 1172.stating:Provided Further,that nothing in this paragraph (c)shall be construed to prohibit picketing or other pub-licity for the purpose of truthfully advising the public(includingconsumers) that an employer does not em-ploy members of, or have a contract with, a labor orga-nization... .I do not know on what authority the General Counsel takesa position so squarely in conflict with the statute. The provi-so may be almostmeaninglessas a protection for so-calledinformation picketing, but it is' not a nullitynor was itsenactment an act of frivolity .9Upon the foregoing findings and upon the entire record,Imake the following:CONCLUSIONS OF LAW1.By picketing on and after September 15, 1972, SondlesConstruction and American for a period of more than 30days without a petition under Section 9(c) havingbeen filedand with an object of forcing and requiring employees ofSondles Construction to select Respondents as their collec-tive-bargaining agent and to require Sondles Constructionto recognize and bargain with Respondentsas representa-tive of the employees of Sondles Construction, Respondentshave violated Section 8(b)(7)(C) of the Act.2.The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engagedin certainunfairlabor practices it will be recommended that theycease anddesist from the same and take certain affirmativeaction necessary to effectuate the policies of the Act.Upon the foregoing findings and conclusions and uponthe entire record, I recommend, pursuant to Section 10(c)of the Act, issuance of the following:ORDER 10Respondents,United Brotherhood of Carpenters andJoiners of America, Local No. 639, AFL-CIO, and Summit,Medina and Portage Counties District Council of Carpen-ters, their officers,agents,and representatives, shall:1.Cease and desist from picketing or causing to be pick-eted David Sondles Construction Co., or American Modu-9 Leonard Smitley and Jos. W. Drown, d/b/a Crown Cafeteria v. N.LRB.,327 F.2d 351 (C.A. 9, 1964), affg. the Board's reconsidered decision inLocalJoint ExecutiveBoard Hoteland RestaurantEmployeesand Bartenders Inter-national Unionof LongBeach and OrangeCounty, et aL,135 NLRB1183. Inits reconsidered decision the Board acknowledged that the words "does notemploymembers of" clearly import an objectof organization,and "(doesnot) have acontract with" clearly implya recognition and bargaining object.It also foundthatto construethe proviso so narrowlymade it a contradictionin terms.10 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, as providedin Sec.102.48of theRules and Regulations,be adopted by the Board -and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes. UNITED BROTHERHOOD OF CARPENTERS,LOCAL 639lars Corporation, where an object thereof is the forcing andrequiring of employees of David Sondles Construction Co.to select Respondents as the collective-bargaining represen-tative or the forcing and requiring of David Sondles Con-structionCo. to recognize and bargain with theRespondents.2.Take the following affirmative action:(a)Post at all Respondents' business offices andmeetinghalls copies of the attached notice marked "Appendix." sCopies of the notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by Respon-dents'authorized representative, shall be posted by the Re-spondents immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to-employeesare customarily posted. Reasonable steps shall be taken bythe Respondents to ensure that the notices are not altered,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 8 signedcopies of said notices for posting by David Sondles Con-struction Co., and American Modulars Corporation, if will-ing, at places where notices to employees are customarilyposted.(c)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order what steps Re-spondents have taken to comply herewith.11 In the eventthe Board's Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in thenotice reading"Posted by Orderof the National LaborRelations Board" shallread "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor RelationsBoard."APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government21WE WILL NOT picket or cause to be picketed DavidSondles Construction Co., or American Modulars Cor-poration, for a period of more than 30 days where nopetition for an election has been filed with the NationalLabor Relations Board and an object of said picketingis to force the employees of David Sondles Construc-tion Co., to select us or either of us as their bargainingagent or to force David Sondles Construction Co. torecognize and bargain with us or either of us as therepresentative of its employees.DatedByDatedByUNITEDBROTHERHOOD OF CAR-PENTERS AND JOINERS OFAMERICA,LocAL No 639,AFL-CIO.(Labor Organization)(Representative)(Title)SUMMIT, MEDINA AND PORTAGECOUNTIES DISTRICT COUNCILOF CARPENTERS(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis ntoice or compliance with its provisions may be direct-ed to the Board's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone 216-522-3715.